DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9 is cancelled.
Claims 3 and 4 are amended as follows:
3. (Currently Amended) The system of claim 2, wherein the series voltage regulator in each of the EPU’s comprises a series AC high frequency voltage regulator, wherein the series AC high frequency voltage regulator of each of the EPU's is configured to directly connect in series with the 20LV distribution network conductors.  

4. (Currently Amended) The system of claim 3, wherein an input of the series AC high frequency voltage regulator of each of the EPU's is configured to connect to the LV distribution network conductors and an output of the series AC high frequency 25voltage regulator is configured to connect to a primary of a low frequency mains transformer; wherein a secondary of the low frequency mains transformer is connected in series with the LV distribution network conductors; and wherein the series AC high frequency voltage regulator is configured to 30process a differential power to change the AC voltage at the secondary of the low frequency mains transformer.

Authorization for this examiner’s amendment was given in an interview with Sam Yip on February 24, 2021.

Allowable Subject Matter
Claims 1-8, 10, and 11 are allowed.
the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 1, the electrical power distribution system claimed, including the series voltage regulator of each EPU being without any internal energy storage device and having a single conversion topology having no rectification, and at least one EPU comprising a series bypass contactor and using the conservative voltage reduction method, as claimed.  All other claims depend upon this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matan et al. (2016/0079752) teaches a similar electrical power distribution system but not the same functions of each of the EPU’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMP
2-26-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836